Title: To George Washington from the Board of War, 23 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 23d 1779

The Board have been honoured with yours of the 22d enclosing Letters to Col. Bland & Lt Col. Washington. Copies of the Resolve of Congress have been sent to the Officers commanding these Regiments merely for their Information. The Board avoid in all Cases except by the immediate Direction of Congress giving any Orders about the Movement of Troops presuming these Matters more properly to come from your Excellency. We therefore did not order the Regiments of Cavalry to march I will immediately send forward your Excellency’s Letters. Major Jamison is now here procuring Supplies for Bland’s without which the Regiment cannot proceed. We do not understand it to be the Sense of the Resolve of Congress that Col. Bland should leave Charlotteville & we should be sorry for his quitting that Post especially at this Time. We have the Honor to be with the greatest Respect Your very obedt Servts
Richard PetersBy order
